DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 7, 2022, Applicant amended claims 1 and 7.
In the non-final rejection of August 9, 2021, Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant amended claims 1 and 7. Objection is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended the Disclosure. Objection is withdrawn.
Examiner objected to claims 1 and 7. Applicant amended claims 1 and 7; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 1-7 under 35 U.S.C. 112(b). Applicant amended claims 1 and 7. Rejection is withdrawn.
Currently, claims 1-7 are under examination.

Specification
The abstract of the disclosure is objected to because:
In line 6, “biassed” should be changed to “biased”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, lines 10-11, the second recitation of “a distal end of said housing” should be changed to “said distal end of said housing”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al (US 2015/0238706).
	In regards to claim 1, Reynolds et al teaches an injection device (Figures 1-16) for injecting an injectable substance, said injection device comprising: 
a housing (housing 12), said housing having an interiorly facing wall, said wall having a plurality of ribs (portion of rib 18 to the left of recess 20, and portion of rib 18 to the right of recess 20) formed thereon, said ribs defining a channel (recess 20) extending therebetween
a plunger rod (plunger rod 66) mountable within said housing, said plunger rod having at least one protrusion (rib 65) extending outwardly therefrom
a vial (cartridge 26) containing said injectable substance (medicament 34), said vial having at least one protrusion (cap 30) extending outwardly therefrom
a needle hub (needle hub 38) and a hollow needle (needle 40) secured thereto
a spring (spring 23) mounted at a distal end of said housing, said spring being biased between a distal end of said housing and said needle hub (Figures 1-10)
a pusher rod (pushing rod 76) mounted within said plunger rod, said pusher rod being arranged such that pressure on said plunger rod will cause said pusher rod to push said injectable substance from said vial into said hollow needle for injection (Figures 6-8)(paragraph [0043]), said plunger rod having an arcuate surface (recess 75 having a hook configuration) at a distal end thereof, said at least one protrusion extending outwardly from said vial contacting said arcuate surface (cap 30 extending outwardly from said cartridge 26 indirectly contacts recess 75 via needle hub 38, when cartridge 26 is received in needle hub 38) to cause rotation of said vial allowing said spring to move said vial upwardly within said housing (paragraph [0027] states “rearward movement of the needle hub, cartridge” and paragraph [0045] states “Continued pressure on plunger rod 66 will cause corners 75 and 71 to disengage and impart a rotational movement to needle hub 38. In turn, this will allow rib 18 to enter first channel 54.  Continued pressure on plunger rod 66 will cause corner 75 to contact slanted wall 59.  This causes a further rotation of needle hub 38 with respect to housing 12.  This further rotation will cause the upper end of rib 18 to enter into channel 56.  In so doing, pressure will be exerted until the top of rib 18 enters recess 61.  The rib is then in a locked position and needle hub 38 is pushed rearwardly by spring 23.”; thus it is understood that rotation of needle hub 38 also causes rotation of cartridge 26, as cartridge 26 is received in needle hub 38 and both move in the rearward direction)
	In regards to claim 2, Reynolds et al teaches wherein said housing and said plunger rod have a circular pattern (cylindrical) (paragraphs [0037][0042]).
	In regards to claim 4, Reynolds et al teaches wherein said needle hub has upwardly extending projections (second angled bottom wall 62, protrusion 63) to stop the rotation of said vial at a desired point (paragraph [0027] states “rearward movement of the needle hub, cartridge” and paragraph [0045] states “Continued pressure on plunger rod 66 will cause corners 75 and 71 to disengage and impart a rotational movement to needle hub 38. In turn, this will allow rib 18 to enter first channel 54.  Continued pressure on plunger rod 66 will cause corner 75 to contact slanted wall 59.  This causes a further rotation of needle hub 38 with respect to housing 12.  This further rotation will cause the upper end of rib 18 to enter into channel 56.  In so doing, pressure will be exerted until the top of rib 18 enters recess 61.  The rib is then in a locked position and needle hub 38 is pushed rearwardly by spring 23.”; thus it is understood that rotation of needle hub 38 also causes rotation of cartridge 26, as cartridge 26 is received in needle hub 38, and rotation of needle hub 38 is stopped by rib 18 entering channel 56 and locking in recess 61, which will also stop rotation of cartridge 26, as cartridge 26 is received in needle hub 38).
	In regards to claim 5, Reynolds et al teaches wherein said injection device is formed of a plastic material (paragraph [0010]).
	In regards to claim 7, Reynolds et al teaches wherein said at least one protrusion on said vial includes a generally L-shaped flange (cross-section of cap 30 has two L-shapes, shown in Figure 1) formed thereon (Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al, as applied to claim 1 above, and further in view of Cherif-Cheikh (US 2001/0037090).
	In regards to claim 3, Reynolds et al is silent about whether said injectable substance is selected from a group consisting of a solid substance and a semi-solid substance. Cherif-Cheikh teaches an injection device (Figures 8-16) wherein an injectable substance is a semi-solid substance (Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the injectable substance, of the device of Reynolds et al, to be a semi-solid substance, as taught by Cherif-Cheikh, as such is one of compositions, further including a liquid, containing a drug capable of being parenterally administered, for example, the drug can be a vaccine, a peptide, a protein, or a small chemical entity, or insulin and heparin (paragraph [0094]) for treatment of a subject (paragraph [0056])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al, as applied to claim 1 above, and further in view of McWethy et al (US 2002/0169421).
	In regards to claim 6, Reynolds et al is silent about whether a portion of said housing and said vial are formed of a transparent material such that said injectable substance is visually accessible. McWethy et al teaches an injection device (Figures 1-6) wherein a portion of a housing (barrel 20) and a vial (cartridge 60) are formed of a transparent material such that an injectable substance is visually accessible (paragraph [0054]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of said housing and said vial, of the device of Reynolds et al, to be formed of a transparent material, as taught by McWethy et al, as such will allow for a flash of blood to be visible, and if blood is detected due to the needle piercing a blood vessel in the patient, an alternate injection can be located (paragraph [0054]).

Response to Arguments
Applicant's arguments filed February 7, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: In the instant application, the plurality of ribs on the housing define one or more channels within which the protrusion of the plunger rod moves. In the cited reference, the so- called rib 18 on the wall of the housing does not define any channel within which the rib 65 of the plunger rod moves (Remarks, page 7). Examiner disagrees. Though argued by Applicant, claim 1 does not require: the plurality of ribs on the housing define “one or more channels within which the protrusion of the plunger rod moves”. Claim 1 instead requires: said ribs defining “a channel”. Reynolds et al teaches said ribs (portion of rib 18 to the left of recess 20, and portion of rib 18 to the right of recess 20) defining a channel (recess 20).
	In regards to claim 1, Applicant argued: In the instant application, the rotational movement is imparted to the vial through use of protrusions of the plunger rod which contact an arcuate wall formed in the housing. In the cited reference, the rotational movement is imparted to the needle hub by the corner 75 of the plunger rod 66 contacting the slanted wall 59 of needle hub 38. Reynolds discloses that through the rotational movement of the needle hub, the rib enters channel 56 and further enters recess 61 to lock the needle in place. It is respectfully submitted that a person skilled in the art would have absolutely no motivation to change the structure of Reynolds to achieve the structure of the instant application (Remarks, page 7). Examiner disagrees. Though argued by Applicant, claim 1 does not require: the rotational movement is imparted to the vial “through use of protrusions of the plunger rod which contact an arcuate wall formed in the housing”. Claim 1 instead requires: “said plunger rod having an arcuate surface at a distal end thereof, said at least one protrusion extending outwardly from said vial contacting said arcuate surface” to cause rotation of said vial. Reynolds et al teaches said plunger rod (plunger rod 66) having an arcuate surface (recess 75 having a hook configuration) at a distal end thereof, said at least one protrusion (cap 30) extending outwardly from said vial (cartridge 26) contacting said arcuate surface (cap 30 extending outwardly from said cartridge 26 indirectly contacts recess 75 via needle hub 38, when cartridge 26 is received in needle hub 38) to cause rotation of said vial allowing said spring (spring 23) to move said vial upwardly within said housing (housing 12) (paragraph [0027] states “rearward movement of the needle hub, cartridge” and paragraph [0045] states “Continued pressure on plunger rod 66 will cause corners 75 and 71 to disengage and impart a rotational movement to needle hub 38. In turn, this will allow rib 18 to enter first channel 54.  Continued pressure on plunger rod 66 will cause corner 75 to contact slanted wall 59.  This causes a further rotation of needle hub 38 with respect to housing 12.  This further rotation will cause the upper end of rib 18 to enter into channel 56.  In so doing, pressure will be exerted until the top of rib 18 enters recess 61.  The rib is then in a locked position and needle hub 38 is pushed rearwardly by spring 23.”; thus it is understood that rotation of needle hub 38 also causes rotation of cartridge 26, as cartridge 26 is received in needle hub 38 and both move in the rearward direction).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783